MEMORANDUM **
Maria Trinidad Ortiz-Reyes, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeals (“BIA”) decision affirming an Immigration Judge’s denial of her request for cancellation of removal and the BIA’s subsequent decision denying as untimely Ortiz’s motion to reopen her removal proceedings. We dismiss in part and deny in part the petition for review.
Ortiz filed her petition for review over 30 days after the BIA’s final decision on her cancellation of removal application. Consequently, we lack jurisdiction to review the BIA’s decision on her application. See Sheviakov v. INS, 237 F.3d 1144, 1146 (9th Cir.2001).
We have jurisdiction over the BIA’s decision denying Ortiz’s motion to reopen, see 8 U.S.C. § 1252(b), and we review for an abuse of discretion, see Lin v. Ashcroft, 356 F.3d 1027, 1034 (9th Cir.2004). The BIA appropriately denied Ortiz’s motion to *791reopen because the motion was filed more than 90 days after the BIA mailed notice of its decision to the address of record for Petitioner’s attorney. See Taniguchi v. Schultz, 303 F.3d 950, 955 (9th Cir.2002). Furthermore, we do not consider whether Oriz may be entitled to equitable tolling because that issue was not raised before, or considered by, the BIA. See id.
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.